Citation Nr: 0808993	
Decision Date: 03/18/08    Archive Date: 04/03/08

DOCKET NO.  05-26 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel







INTRODUCTION

The veteran had active service from May 1964 to August 1967.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of August 2004 by the 
Department of Veterans Affairs (VA) Nashville, Tennessee, 
Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran in this case contends that his PTSD is related to 
his military service, and in particular, to events he 
experienced while serving in Korea.  Service personnel 
records (SPRs) show that the veteran served in Korea from May 
1965 to June 1966 and was attached to the "HHC USA Ascom 
Depot (5757) APO 96220" as well as the "Co B USA Ascom 
Depot (5757) APO 96220."  The veteran's military 
occupational specialty was listed as "71N20," or movement 
specialist/freight-traffic agent.  The veteran's DD-214 form 
indicates that he was awarded the National Defense Service 
Medal and an Expert Rifle Badge.

Service medical records (SMRs) reveal that the veteran was 
afforded a clinical evaluation and physical examination in 
May 1964.  The clinical evaluation was normal, and no 
psychiatric abnormalities were noted at that time.  The 
veteran described his health as "good," and provided a 
medical history in which he specifically denied ever having 
depression or excessive worry, or nervous trouble of any 
sort.

The veteran was also afforded a clinical evaluation and 
physical examination in May 1967 prior to separation from 
service.  The clinical evaluation was normal, and no 
psychiatric abnormalities were noted at that time.  The 
veteran described his health as "very good (except a stomach 
ailment)," but provided a medical history in which he 
admitted to having depression.  A notation on the report of 
medical history form described the veteran's depression as 
"slight incidents.  No Rx."  The veteran also provided a 
signed statement in August 1967 in which he stated that there 
had been no change in his medical condition since the May 
1967 examination.

The first pertinent post-service treatment note is dated 
March 2003.  The veteran presented to VA for management of 
his deep vein thrombosis (DVT) at that time.  The examiner 
noted the veteran's history of depression.

VA treatment records associated with the veteran's claims 
file show that the veteran's wife left him in June 2002 
because of his overuse of prescription medications.  In 
addition, the veteran's daughter died unexpectedly in June 
2003.

Following these unfortunate events, the veteran was diagnosed 
in July 2003 as having depression and an adjustment disorder 
with depressed mood.  The Board notes that there are no 
references to the veteran's military service contained in 
these treatment notes.  Rather, the veteran sought VA care 
after experiencing difficulty coping with his daughter's 
death.  Similarly, a December 2003 VA treatment note found 
the veteran to have "major depression with possible 
psychotic features vs. complicated bereavement."

In a VA mental health intake treatment note dated December 
2003, the veteran reported difficulty coping with his 
daughter's death.  The veteran also disclosed his service in 
Korea and reported flashbacks, nightmares, hypervigilance, 
and an exaggerated reaction.  The examiner diagnosed the 
veteran as having major depressive disorder, recurrent, 
severe with psychotic features, symptoms of PTSD, and 
bereavement.  (Emphasis added).

A VA mental health treatment consultation note dated February 
2004 indicated that the veteran continued to experience 
psychotic symptoms, including visual and auditory 
hallucinations.  The veteran reported anger about his 
daughter's death and threatened to harm the physician 
involved in her care at the time of her death.  He also 
stated that he was never involved in combat or "firefights" 
in Korea, but that he witnessed the suicide of a friend who 
received a "Dear John" letter.  The examiner diagnosed the 
veteran as having depression with psychotic features.  
 
The veteran stated in a March 2004 addendum that he was "in 
charge of convoys going into the DMZ" in Korea.  The veteran 
indicated that he saw a friend commit suicide after receiving 
a "Dear John" letter.  The veteran reported another in-
service incident in which he allegedly carried another friend 
to the military police station after the friend overdosed on 
pills while intoxicated.  The veteran further indicated that 
while he was never in a position to receive incoming fire, 
the threat of incoming artillery fire was always imminent.  
The veteran reported nightmares, flashbacks, hypervigilance, 
memory problems, an exaggerated startle response, and 
decreased interest in leisure activities.  The veteran noted 
that he kept several loaded weapons in the house, and that he 
would go on "patrol" with them at night.  The examiner 
diagnosed the veteran as having major depression with 
psychotic features as well as PTSD.

A separate VA addendum also dated March 2004 indicated that 
the veteran used his medications as a "crutch" to avoid 
dealing with his daughter's death.

The veteran underwent VA psychological testing in May 2004.  
The veteran's scores on the Beck Depression Inventory were 
consistent with an extremely severe level of depression.  The 
veteran's score on the Mississippi Scale for Combat-Related 
PTSD was considered not consistent with a diagnosis of PTSD.  
(Emphasis added).  However, the examiner noted that in light 
of the February 2004 VA treatment note which diagnosed the 
veteran as having PTSD, the veteran's Mississippi Scale score 
was deemed to be a "false negative, and it is further noted 
that his score on this instrument may have been depressed 
because his trauma does not derive from combat."

The veteran submitted a statement in support of the current 
claim to VA in May 2004.  The veteran stated that he had been 
treated for PTSD and he identified the following in-service 
stressors:

I witnessed an MP commit suicide in 
August 1965 while stationed at ASCOM 
depot with HHC, 8th Army.  I do not 
recall his name but do remember that he 
was Latin American.  I also carried PFC 
[redacted] to the guard house at the depot 
after he attempted suicide by overdose.  
He had taken pills and had been 
drinking and was passed out when I 
found him.  This occurred around Jan. - 
Mar. 1966.  I also made 2-3 trips per 
month to the DMZ while assigned at 
ASCOM depot and felt my life was in 
danger on every trip.

The Board notes that the veteran's claim of entitlement to 
service connection for PTSD was initially denied in a rating 
decision dated August 2004.  The RO denied the veteran's 
claim on the basis that the veteran failed to provide 
"verifiable evidence of a stressor from your military 
service to show a reasonable possibility that your current 
impairments were caused by a life threatening event in 
service."

However, the Board observes that there is no evidence of 
record to show that the RO attempted to corroborate the 
veteran's claimed in-service stressors.  For this reason, 
the Board finds that a remand is needed so that additional 
development of the evidence can be undertaken.

The Board notes that the veteran did not receive proper 
notice pursuant to Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Thus, the veteran should be provided with 
notification of the information and evidence needed to 
establish a disability rating and an effective date for the 
disability on appeal.  As part of this notice, the veteran 
should also be informed that he can submit alternate sources 
of evidence, such as "buddy statements," in support of his 
claimed in-service stressors.

Additionally, the veteran receives medical care through VA.  
VA is required to make reasonable efforts to help a veteran 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2007).  In Bell v. Derwinski, 2 
Vet. App. 611 (1992), the Court of Appeals for Veterans 
Claims (Court) held that VA has constructive notice of VA-
generated documents that could reasonably be expected to be 
part of the record, and that such documents are thus 
constructively part of the record before the Secretary and 
the Board, even where they are not actually before the 
adjudicating body.  Therefore, the RO should request all VA 
medical records pertaining to the veteran that are dated from 
August 2, 2005 to the present.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send a duty-to-inform 
notice to the veteran pursuant to 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  The notice letter must 
provide information about the type of 
evidence necessary to establish a 
disability rating and an effective date 
for the disability on appeal.

The letter should also inform the veteran 
that he can submit alternate sources of 
records, such as "buddy statements" in 
support of his claim.  "Buddy 
statements" refer to letters or other 
correspondence from other veterans who 
served with the veteran in this case.  
Such service "buddies" may be able to 
corroborate the veteran's in-service 
stressors. 

The RO should also once again ask the 
veteran to provide information specific 
enough to allow VA to corroborate the 
veteran's alleged stressors.  In 
particular, the veteran should furnish the 
approximate month and year, within a two 
month period, as well as location of the 
alleged stressors and names of individuals 
involved.  The veteran should be informed 
that it is to his benefit to provide as 
specific dates as possible.  Absent 
specific information that could be used to 
corroborate the veteran's alleged 
stressors, the veteran should be informed 
that VA is not obligated to continue its 
search for such information.
2.  After the above development is 
complete, the RO should then prepare a 
letter asking the United States Army and 
Joint Services Records Research Center 
(JSRRC) to search the pertinent resources 
such as unit histories, morning reports, 
and operations reports of the "HHC USA 
Ascom Depot (5757) APO 96220," "Co B USA 
Ascom Depot (5757) APO 96220," and "HHC 
8th Army" for the period August 1965 and 
January 1966 to March 1966, that might 
corroborate the veteran's alleged 
stressors in service.  If indicated by the 
JSRRC, the RO should contact the National 
Personnel Records Center (NPRC) and/or the 
National Archives and Records 
Administration (NARA).

3.  The RO should also contact the 
appropriate VA medical facilities and 
attempt to obtain medical treatment 
records that are dated from August 2, 2005 
to the present.  All efforts to obtain 
these records should be fully documented, 
and the VA medical facilities should 
provide a response if all of the records 
have already been provided.  The RO should 
also attempt to obtain any other evidence 
identified as relevant by the veteran 
during the course of the remand, provided 
that the veteran completes the required 
authorization forms.

4.  After the above development is 
completed, the RO should also make 
arrangements with an appropriate VA 
medical facility for the veteran to be 
examined by a VA examiner in order to 
ascertain the nature of all psychiatric 
disabilities and proper diagnoses thereof, 
to include PTSD as set forth in the 
Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994) (DSM-IV).  
The claims folder and a copy of this 
remand must be made available to the 
examiner.  The examiner should note in the 
examination report that the claims folder 
and the remand have been reviewed.  Any 
appropriate evaluations, studies, and 
testing deemed necessary by the examiner 
should be conducted at this time, and 
included in the examination report.

If the examiner concludes that the veteran 
meets the criteria for a PTSD diagnosis, 
the examiner is asked to express an 
opinion as to whether the PTSD is at least 
as likely as not (i.e., 50 percent or 
greater possibility) related to the 
veteran's military service, and 
specifically, to a confirmed stressor.  
(Note: only a confirmed stressor, or a 
combat stressor not needing to be 
independently verified, can serve as a 
viable basis for the diagnosis).  The 
examiner must provide a complete rationale 
for any stated opinion.

If any other psychiatric conditions are 
diagnosed, such as depression, the 
examiner is asked to express an opinion as 
to whether the condition is at least as 
likely as not (i.e., 50 percent or greater 
possibility) related to the veteran's 
military service.  The examiner must 
provide a complete rationale for any 
stated opinion.

6.  Thereafter, the RO should readjudicate 
the veteran's claim.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable laws and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



